          Case 3:18-cv-00199-MMD-WGC Document 191 Filed 09/16/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   HOLLY A. VANCE
     Assistant United States Attorney
 4   United States Attorney’s Office
     400 S. Virginia Street, Suite 900
 5   Reno, NV 89501
     (775) 784-5438
 6   Holly.A.Vance@usdoj.gov

 7   Attorneys for Defendant

 8                             UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   PATRICIA G. BARNES,                             Case No. 3:18-cv-00199-MMD-WGC
11                         Plaintiff,                ORDER GRANTING Defendant’s
                                                     Motion for Extension to Respond to
12          v.                                       Plaintiff’s Motion to Compel Discovery
                                                     Responses and Request for Extension
13   KILOLO KIJAKAZI,                                (ECF No. 185)
     Acting Commissioner of Social Security,
14                                                   First Request
                           Defendant.
15

16

17          Defendant Kilolo Kijakazi (“Defendant”) hereby moves for a 21-day extension of

18   time, from September 16, 2021 to October 7, 2021, to respond to Plaintiff’s Motion to

19   Compel Discovery Responses. (ECF No. 185). 1 This motion is made pursuant to Federal

20   Rule of Civil Procedure 6(b)(1)(A) and Local Rule IA 6-1.

21   A.     DISCOVERY AND OTHER MATTERS COMPLETED TO DATE

22          On March 4, 2021, this Court ordered the case to proceed on Plaintiff’s claim for

23   disparate impact age discrimination under the Age Discrimination in Employment Act as

24   alleged in Plaintiff’s Second Amended Complaint. (ECF No. 163). On April 5, 2021,

25   Defendant answered the complaint. (ECF No. 166).

26   1
      Plaintiff’s motion also requests a one-month extension of discovery (ECF No. 185 p. 1).
27   Defendant does not object so long as all deadlines following any one-month extension of
     discovery are also extended by one month.
28

                                                 1
          Case 3:18-cv-00199-MMD-WGC Document 191 Filed 09/16/21 Page 2 of 3




 1          On May 11, 2021, the Court adopted Defendant’s proposed discovery plan. (ECF

 2   No. 171). Plaintiff subsequently submitted interrogatories and requests for production to

 3   Defendant and Defendant responded to those discovery requests. (Vance Decl. ¶ 3). On

 4   September 2, 2021, Plaintiff filed her motion to compel discovery responses and request for

 5   extension. (ECF No. 185).

 6          Plaintiff filed a fourth amended complaint on August 20, 2021. (ECF No. 184).

 7   Defendant moved to dismiss that complaint on September 3, 2021. (ECF No. 186).

 8   Defendant also moved to stay the case that same day. (ECF No. 187). Those motions are

 9   pending.

10   B.     REASONS FOR THE EXTENSION REQUEST

11          Plaintiff’s motion to compel discovery responses and request for extension is 75

12   pages long and will require considerable time to meaningfully review. (Vance Decl. ¶ 5).

13   Moreover, defense counsel recently, and on short notice, was required to undergo a

14   medical procedure at Renown Hospital that will require at least two and a half weeks of

15   recovery. (Id. ¶ 6). Under the circumstances, good cause exists to extend the deadline for

16   Defendant to respond to Plaintiff’s motion to compel discovery. See Fed. R. Civ. P.

17   6(b)(1)(A) (“When an act may or must be done within a specified time, the court may, for

18   good cause, extend the time…with or without motion or notice if the court acts, or if a

19   request is made, before the original time or its extension expires[.]”) (emphasis added).

20          This is Defendant’s first request to extend the deadline for responding to Plaintiff’s

21   motion to compel discovery responses. See LR IA 6-1 (must advise of previous extensions).

22   A 21-day extension would give Defendant until October 7, 2021 to file the response. This

23   extension request is made in good faith and not for the purpose of undue delay.

24   ///

25   ///

26   ///

27   ///

28

                                                   2
         Case 3:18-cv-00199-MMD-WGC Document 191 Filed 09/16/21 Page 3 of 3




 1                                   CONCLUSION

 2         For the reasons argued above, Defendant’s 21-day extension request should be

 3   granted.

 4         DATED: September 15, 2021              Respectfully submitted,

 5
                                                  CHRISTOPHER CHIOU
 6                                                Acting United States Attorney
 7
                                                  s/ Holly A. Vance
 8
                                                  HOLLY A. VANCE
 9                                                Assistant U.S. Attorney

10

11   IT IS SO ORDERED.

12   Dated: September 16, 2021

13
                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
